

116 HRES 380 IH: Expressing support for the designation of the week of May 13 through May 20, 2019, as Infrastructure Week.
U.S. House of Representatives
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 380IN THE HOUSE OF REPRESENTATIVESMay 14, 2019Mr. Payne submitted the following resolution; which was referred to the Committee on Transportation and InfrastructureRESOLUTIONExpressing support for the designation of the week of May 13 through May 20, 2019, as
			 Infrastructure Week.
	
 Whereas the term infrastructure generally refers to long-lived, capital-intensive systems and facilities, such as freight and passenger highways, aviation, railroads, water resources development, and telecommunications systems and facilities;
 Whereas according to business, labor, and local-elected officials, to address the backlog of unmet capital investment needs, our current needs, and to prepare the Nation’s roads, bridges, and transit systems for increased usage in the decades ahead, we must increase infrastructure investment by $2 trillion by 2025;
 Whereas every $1 invested in infrastructure generates $3.70 in economic growth; Whereas Amtrak’s Northeast Corridor is the busiest rail line in North America, with approximately 2,200 Amtrak, commuter, and freight trains operating in the Corridor daily;
 Whereas without infrastructure investment, 30 percent of rail miles in primary corridors will be operating above capacity by 2035, causing severe congestion that will affect every region of the United States and potentially shift freight to the Nation’s already heavily congested highway system;
 Whereas highway congestion adds nearly $75 billion to the cost of freight transportation annually; Whereas the cost of bringing the Nation’s rail transit and bus systems into a state of good repair is estimated at $90 billion;
 Whereas 44 percent of major roadways are in poor or mediocre condition, costing the average driver $533 each year in repairs;
 Whereas according to its most recent Clean Watersheds Needs Survey, the Environmental Protection Agency reports that the total capital cost of meeting the Nation’s wastewater and stormwater treatment needs over the next 25 years is $271 billion;
 Whereas over $200 billion in economic activity can be generated by closing the water infrastructure gap;
 Whereas United States airports support more than 9.6 million jobs; Whereas United States airports have an estimated $100 billion in infrastructure investment need through 2021 to accommodate passenger and cargo growth;
 Whereas, by 2025, the projected shortfall in United States airport infrastructure investment may cause the loss of nearly 257,000 jobs and $337 billion in lost gross domestic product (GDP);
 Whereas every billion dollars in Federal investment in infrastructure supports 13,000 American jobs, and these jobs on average pay 30 percent more than comparable occupations;
 Whereas, in 2018, 77 percent of State and local infrastructure ballot measures were approved by votes; and
 Whereas the week of May 13 through May 20, 2019, is an appropriate week to designate as Infrastructure Week: Now, therefore, be it
	
 That the House of Representatives— (1)celebrates the dedication and contributions of the contractors and small business owners that will take part in future infrastructure projects across the Nation;
 (2)supports the goal of thoroughly drafting and expediently submitting a transportation and infrastructure plan to build the Nation’s roads;
 (3)commits to engaging diverse contractors in future infrastructure projects; and (4)calls upon the people of the United States to observe Infrastructure Week with appropriate advocacy, programs, and activities.
			